J-S20008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

STEVEN CRAIG BEECH

                            Appellant                  No. 521 WDA 2015


             Appeal from the Judgment of Sentence March 2, 2015
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0014506-2012


BEFORE: PANELLA, J., OLSON, J., and PLATT, J.*

MEMORANDUM BY PANELLA, J.                                  FILED MAY 18, 2016

        Appellant, Steven Craig Beech, appeals from the judgment of sentence

entered by the Honorable Lester G. Nauhaus, Court of Common Pleas of

Allegheny County. We affirm.

        The trial court summarized the relevant factual history as follows.

        Officer Juan Terry was on duty on March 12, 2012, at
        approximately 2:15 a.m., in full uniform when he saw the victim,
        Jon Dunham, and the defendant having a heated argument in
        front of the defendant’s doorway. The victim walked towards the
        officer after seeing him and the defendant went back into his
        house. Then the victim knocked on the defendant’s door as the
        officer went to turn off his patrol car and the defendant walked
        out of the front door[.] … Officer Terry saw him point a gun in
        the victim’s face. The victim said “Oh you are going to point a
        gun at me. You are going to point a gun at me[.]” … Officer
        Terry saw the defendant raise the gun and point it in the victim’s
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S20008-16


        face. Officer Terry was against a wall and shadowed by the
        building as he witnessed the incident. After the victim said that
        the defendant was pointing a gun at him, Officer Terry observed
        the victim glance toward him and the defendant followed the
        victim’s gaze and also viewed the officer. The defendant then ran
        back into his house and slammed the door shut. The victim also
        testified that the defendant had a gun when he returned outside.

Trial Court Opinion, at 3 (references to transcript omitted).

        A jury convicted Beech of simple assault by physical menace.1

Thereafter, the trial court imposed a sentence of two years’ probation. 2 This

timely appeal followed.

        On appeal, Beech challenges the sufficiency of the Commonwealth’s

evidence to support his simple assault conviction.

        The standard we apply in reviewing the sufficiency of the
        evidence is whether viewing all the evidence admitted at trial in
        the light most favorable to the verdict winner, there is sufficient
        evidence to enable the fact-finder to find every element of the
        crime beyond a reasonable doubt. In applying the above test, we
        may not weigh the evidence and substitute our judgment for the
        fact-finder. In addition, we note that the facts and circumstances
        established by the Commonwealth need not preclude every
        possibility of innocence. Any doubts regarding a defendant’s guilt
        may be resolved by the fact-finder unless the evidence is so
        weak and inconclusive that as a matter of law no probability of
        fact may be drawn from the combined circumstances. The
        Commonwealth may sustain its burden of proving every element
        of the crime beyond a reasonable doubt by means of wholly
        circumstantial evidence. Moreover, in applying the above test,
        the entire record must be evaluated and all evidence actually
        received must be considered. Finally, the trier of fact while
        passing upon the credibility of witnesses and the weight of the
____________________________________________


1
    18 Pa.C.S.A. § 2701(a)(3).
2
    The trial court also ordered Beech to pay a $1,000 fine.



                                           -2-
J-S20008-16


       evidence produced, is free to believe all, part or none of the
       evidence.

Commonwealth v. Reynolds, 835 A.2d 720, 725-726 (Pa. Super. 2003)

(citation and brackets omitted). “It is the function of the jury to evaluate

evidence adduced at trial to reach a determination as to the facts, and

where the verdict is based on substantial, if conflicting evidence, it is

conclusive on appeal.” Id. (citation omitted).

       Beech merely contends that his conviction cannot stand because “the

Commonwealth failed to present even a scintilla of evidence of [his] intent to

place Jon Dunham in fear of imminent serious bodily injury.” Appellant’s

Brief, at 4. We disagree.

       A person is guilty of simple assault if he “attempts by physical menace

to put another in fear of imminent serious bodily injury[.]” 18 Pa.C.S.A. §

2701(a)(3). The specific elements that must be proven under this section

are as follows.

       (1) that the defendant attempted to put the [victim] in fear of
       imminent serious bodily injury, and took a substantial step
       toward that end, (2) that the defendant used physical menace to
       do this, and (3) that it was the defendant’s conscious object or
       purpose to cause fear of serious bodily injury.

Commonwealth v. Little, 614 A.2d 1146, 1151 (Pa. Super. 1992).3 “Intent

can be proven by circumstantial evidence and may be inferred from the

defendant’s conduct under the attendant circumstances.” Reynolds, 835
____________________________________________


3
  This statement was part of the trial court’s opinion, expressly adopted and
attached as an appendix in Little. See id., at 1148.



                                           -3-
J-S20008-16



A.2d at 726 (citation omitted). “[P]ointing a gun at someone constitutes

simple assault by physical menace.” Little, 614 A.2d at 1152 (footnote

omitted).

     Instantly, the evidence presented at trial, viewed in the light most

favorable to the Commonwealth as verdict winner, showed that after

engaging in an altercation with Jon Dunham, Beech went into his house,

retrieved a gun, and then pointed that gun at Dunham. See N.T. Trial,

11/3/14 – 11/5/14, at 45. As this Court made clear in Little, Beech’s

conduct in pointing a gun at Dunham establishes his intent to place Dunham

in fear of imminent serious bodily injury through menacing activity. See 614

A.2d at 1152. Accordingly, the evidence was sufficient to establish the

elements of simple assault by physical menace pursuant to section

2701(a)(3).

     Judgment of sentence affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2016




                                   -4-